IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43250

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 421
                                                )
       Plaintiff-Respondent,                    )   Filed: March 8, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JOSE MIGUEL SOTO,                               )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Benjamin R. Simpson, District Judge.

       Order denying Idaho Criminal Rule 35 motion for reduction of sentence,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenevieve C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Jose Miguel Soto pled guilty to possession of methamphetamine, Idaho Code § 37-
2732(C)(1), with a persistent violator enhancement.       The district court imposed a unified
sentence of fifteen years, with a minimum period of confinement of five years, and retained
jurisdiction. Following the period of retained jurisdiction, the district court suspended Soto’s
sentence and placed him on supervised probation for four years. Subsequently, Soto admitted to
violating the terms of his probation and the district court revoked probation and ordered
execution of the underlying sentence. Soto filed a pro se Idaho Criminal Rule 35 motion for
reduction of sentence, which the district court denied. Soto appeals.

                                                1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Soto’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Soto’s Rule 35
motion is affirmed.




                                               2